Title: Thomas Jefferson to Thomas Cooper, 25 November 1817
From: Jefferson, Thomas
To: Cooper, Thomas


                    
                        Dear Sir
                        Poplar Forest,
near Lynchburg Nov. 25. 17.
                    
                    My long and frequent visits to this place make me a very inexact correspondent. your letter of Oct. 24. was 11. days on it’s passage, instead of 5. or 6. the ordinary time, and it found me on the eve of my departure from Monticello.   It is impossible for me to regret the prospects you have of being satisfactorily fixed at Philadelphia, because I sincerely wish you whatever you think best for yourself. but had it happened that our situation had been the the preferable one, it would have been a circumstance of peculiar gratification, inasmuch as it might have combined your advantage with ours. that yourself and mrs Cooper will be personally happier in the society of Philadelphia, cannot be doubted. for all we can say of ours is that it is second to no country society within the scope of our own knolege. the chief temptation it could have offered would have been that of better opportunities, than any city can give, for making permanent & independant provision for a family. altho’ our first expectation was that our professorship of Physical sciences might not get into operation till the spring of 19. yet, on finding that that might be an exception with you, we concluded it practicable to get into readiness sooner, and I think my last letter (which I have not here to turn to) stated that this could be done by midsummer next. should therefore the application of the Medical students of Philadelphia for permission to attend you be unsuccesful, the knolege perhaps of our earlier readiness for your reception may still influence your determination.   I thank you for the attention you have been so good as to pay to our request to look out for a classical professor. I am now so near to Lynchburg as to be in daily intercourse with it, and I can find no one who remembers mr Slack. but it is not probable he would answer our purpose. our opinion is that it will be from the distinguished qualifications and celebrity of it’s Professors that our college is to derive it’s reputation & utility. we determine therefore to accept of no one who is not of the highest order of science in his line. knowing none such, who can be obtained, in the US. we have determined to avail ourselves of advantageous agencies which we happen to have in our power at Edinburg, to obtain professors from that place. we suppose the state of science there to be equal to what it is on the continent, with the advantage to the students of communications in their native tongue. on this ground we also decline making any proposition to the Mathematician of whom you say so much good without naming him. I delay writing to Edinburg only to see what our legislature will be disposed to do on the proposition for their adoption of our institution. because, if they accede to it, the plan will be greatly enlarged, and instead of overburthening 4. professors with more than it is possible for them to do well, we shall be enabled to distribute their duties among ten or twelve, and enlarge consequently our demand on Europe. in the mean time I am in hopes the result of the application of the Medical Students of Philadelphia may be known, & that you will be enabled to give us a definitive answer. I will ask this of you as soon as you can do it, with every assurance of our continued & earnest wishes that you may find our situation reconcilable to your interest; adding the observation that your negative answer would have an important & immediate bearing on our applications to Europe. in every case be assured of my constant friendship and respect.
                    Th: Jefferson
                